Citation Nr: 1713569	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied, in pertinent part, entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure and lumbar degenerative disc disease.

A December 2016 rating decision granted service connection for a lumbar degenerative disc disease and assigned a 20 percent evaluation.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned). 

This matter was remanded by the Board in October 2014 for additional development. Such development has been completed and the matter has been returned to the Board for appellate consideration.



FINDING OF FACT

The Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD) was not incurred in or related to service.





CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The June 2011 VA respiratory examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an October 2014 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained the outstanding medical record, associated it with the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Lay assertions of medical status do not constitute competent medical evidence for purposes of establishing a medical diagnosis or to address questions of medical causation.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observations.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of a disability even where not corroborated by contemporaneous medical evidence).

      Factual Background

The Veteran asserts that his current respiratory disorder is related to his years of active service.  Specifically, the Veteran contends that he was exposed to asbestos while serving as a boiler technician aboard the U.S.S. John F. Kennedy (hereinafter U.S.S. Kennedy).  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service private and VA treatment records, as well as report of a VA respiratory examination conducted in June 2011 and the July 2011 addendum.

STRs are silent for any complaints or treatment of, or diagnosis for any respiratory disorders.  

Indeed, the Veteran's DD-214 indicates that his military occupational specialty (MOS) was that of a boiler technician, and his MPRs reflect that he served aboard the U.S.S. Kennedy from February 1974 to April 1975.  The Veteran's primary duties involved operating and repairing the steam boilers on the naval vessels.  The Board notes that the RO has previously conceded the Veteran's asbestos exposure.  Specifically, in requesting the Veteran be provided with a VA examination, the RO indicated that the Veteran's MOS reflected a "high probability of [asbestos] exposure."  The Board concurs with this concession.  

Post-service VA treatment records dated in April 2011 reflect that the Veteran has a primary medical history of COPD.  

Report of the June 2011 VA respiratory examination documents the Veteran's statements that after separation from service, he held various occupations including casting manufacturing, landscaping, and electric wire manufacturing.  Further, the Veteran reported that he experiences a daily productive cough, and can walk less than 100 feet before dyspnea sets in.  He noted that he is unable to walk up one flight of stairs before experiencing shortness of breath.  The Veteran admitted that he began smoking at the age of 14 and has continued smoking since.  According to the Veteran, at least at one point he smoked up to two packs of cigarettes per day.  

Physical examination revealed dry crackles in the Veteran's lungs, bilaterally, and the occasional wheezing on the left.  The presence of cor pulmonale (failure of the right ventricle of the heart due to high blood pressure in the lungs) was noted.  No murmurs, rubs, or gallops were noted.  The examiner also conducted a series of pulmonary functions tests (PFTs); results of which are of record.  

The examiner diagnosed the Veteran with moderate to serve obstructive lung disease with reversibility noted, with decreased diffusing capacity of the lung for carbon monoxide (DLCO), most consistent with COPD.  The examiner opined that the Veteran's COPD is "less likely related to asbestos exposure."  In rendering this opinion, the examiner noted that the Veteran has significant respiratory impairment; however, that impairment is "more likely than not related to [his] longstanding and continued smoking history."  Moreover, the examiner explained that COPD related to asbestos exposure results "causes a more restrictive disease without bronchodilator reversibility."  The Veteran's PFT's revealed improvement with bronchodilator.  

The results of the PFTs were also forwarded to a certified pulmonologist for an "official interpretation;" which is of record.  The pulmonologist's addendum, dated in July 2011, reflects similar findings.  Specifically, the pulmonologist noted the Veteran's improvement with bronchodilator.  The pulmonologist diagnosed the Veteran with severe obstructive physiology with significant bronchodilator response.  The pulmonologist noted evidence of air trapping and moderate to severe reduction in diffusing capacity.  

      Analysis

The Board notes that there currently exist no law or regulations providing for a presumption of service connection based on exposure to asbestos in service.

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed respiratory disorder, to include as due to exposure to asbestos.  Specifically, the medical evidence does not support a nexus between in-service exposure to asbestos and any currently diagnosed respiratory disorder.

In making this finding, the Board accords significant probative weight to the VA examination and opinion provided in June 2011, as well as the addendum provided in July 2011.  The Board finds that the findings of the VA examiners to be the most probative evidence of record as to the nature and etiology of the Veteran's claimed disability.  The opinions were provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusions reached.  As such, these opinions are persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the June 2011 examiner specifically considered the Veteran's exposure to asbestos in service; however, explained that COPD related to asbestos exposure causes a more restrictive disease without bronchodilator reversibility, which the Veteran does not have.  Rather, he attributed the Veteran's COPD to his longstanding and continued smoking history, i.e., more than three decades at the time of his examination.  

The Board has considered the Veteran's statements that his COPD is related to his military service, i.e., exposure to asbestos.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the nature and etiology of the Veteran's diagnosed COPD is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation of his COPD, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, to include as due to asbestos exposure.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


